Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the first and the second resonant piezoelectric actuation structures extend between the anchorage portion and the first constraint region, on first and second sides, respectively, of the first supporting arm as set forth in the claimed combination.
Procopio et al (US 2018/0 149 859 A1) discloses a microelectromechanical (MEMS) device, comprising: 
a die (Fig. 2, 20 and para [0028] having a cavity (24) defined therein; 
an anchorage portion (22) formed by the die; 
a tiltable structure (35) elastically suspended over the cavity and having a main extension in a horizontal plane defined by first and second horizontal axes perpendicular to each other; 
first (left 60, 64)and second supporting arms (right 60, 64) extending between the anchorage portion and opposite sides of the tiltable structure (35); and 
first and second resonant piezoelectric actuation structures (72, 76) configured to be biased and cause rotation of the tiltable structure about a rotation axis parallel to the first horizontal axis; 
wherein the first supporting arm (left 60, 64) comprises first (64) and second (60) torsion springs rigid to movements out of the horizontal plane and compliant to torsion about the rotation axis, the first torsion spring (64) being coupled to the tiltable structure (35), the second torsion spring (60) being coupled to the anchorage portion, the first and the second torsion springs being coupled together at a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





12/31/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872